DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-19 are pending in the present application.
Claims are rejected herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-13 and 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-7 of U.S. Patent No. 10876677.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 1-7 of Patent No. 10876677 since the application claims 11-13 and 15-19 recite a broaden structure than that set forth in the patent claims 1-7.

Note that claim 11 of the current application differs from claim 1 of 677’ patent in that "677 does not claim a platform. However, claim 1 of ‘677, claims a first and second elongated arms with flat top extending outward from the top of the stem." It appears that the scope of the claims is similar enough that an ODP is warranted.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 8,025,016 to Adams.

Regarding claim 1, Adams discloses a support for a computing device, comprising: a box-shaped base (20, 120, 222, 420) with a front side, a back side, a right side and a left side, and an exterior and an interior; one or more openings (no numeral) in the back side of the box, adapted to allow the bottom of a computer stand (40, 140, 340, 440) to be inserted into the base; and means (228, 222)(fig. 12) in the interior of the base for supporting the bottom of said computer stand at a variety of heights.

Regarding claim 2, wherein the support means comprises a plurality of matching slots (slots between shelfs 228 or slots for shelfs (not shown) on the interior of the right side and left sides (222, 224) of the base, further wherein said matching slots are adapted to receive and hold the bottom of said computer stand. 

Regarding claim 3, Adams discloses support of claim 1, wherein the support means comprises a plurality of matching slots (not shown) on the interior of the right side and left sides of the base, and a support shelf (228) adapted to be inserted into matching slots. 
Regarding claim 4, Adams discloses the support of claim 1, wherein the support means comprises a support shelf within said base.

Regarding claim 5, Adams discloses the support of claim 1, further comprising a storage space within said base (see other spaces between shelfs or at the back of the box)
Regarding claim 10, Adams discloses the stand of claim 1, further comprising Teflon sliders or rails positioned on a  bottom of the base (226, 322, 422, for example).


Claims 11-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 6,315,252 to Schultz.
Regarding claim 11, Schultz discloses a stand for a computing device, comprising: 
a platform (4) for supporting a computing device; 
a base (10); and 
an adjustable-height stem (30, 35)  connecting the base and platform.


Regarding claim 13, Schultz discloses the stand of claim11, wherein the computing device supported is a laptop computer (50).

Regarding claim 15, Schultz discloses the stand of claim11, wherein the stem is configured to be adjusted to a plurality of heights. 

Regarding claim 16, Schultz discloses the stand of claim 11, wherein the stem comprises a telescoping column (35, 31).

Regarding claims 17-18, Schultz discloses the stand of claim 11, wherein the platform is rotatable and wherein the stem is rotatable with respect to the base.

Regarding claim 19, Schultz discloses the stand of claim 11, wherein the platform is rotatable with respect to the stem. 

Claims 11, 13 and 15-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2006/0016945 to Taylor.

Regarding claim 11, Taylor discloses a stand for a computing device, comprising: 
a platform (14) capable of  supporting a computing device; 
a base (42); and 


Regarding claim 13, the computing device is not a positive part of the claim therefore also reads on Taylor 


Regarding claim 15, Taylor discloses the stand of claim 11, wherein the stem is configured to be adjusted to a plurality of heights. 

Regarding claim 16, Taylor discloses the stand of claim 11, wherein the stem comprises a telescoping column (35, 24).

Regarding claims 17-18, Taylor discloses the stand of claim 11, wherein the platform is rotatable and wherein the stem is rotatable with respect to the base.

Regarding claim 19, Taylor discloses the stand of claim 11, wherein the platform is rotatable with respect to the stem. 

Claims 11 and 13-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2007/0131825 to Skrozki.

Regarding claim 11, Skrozki discloses a stand for a computing device, comprising: 

a base (12, 24); and 
an adjustable-height stem (26, 22) (pole 26 is telescopically within brace 22) connecting the base and platform.

Regarding claim 13, Skrodzki discloses the computing device supported is a laptop computer.

Regarding claim 14, Skrodzki discloses the stand of claim 11, further comprising a plurality of ventilation slots or holes (68, 78)  in the platform.

Regarding claim 15, Skrodzki discloses the stand of claim 11, wherein the stem is configured to be adjusted to a plurality of heights. 

Regarding claim 16, Skrodzki discloses the stand of claim 11, wherein the stem comprises a telescoping column (26).

Regarding claims 17-18, Skrodzki discloses the stand of claim 11, wherein the platform is rotatable and wherein the stem is rotatable with respect to the base.

Regarding claim 19, Skrodzki discloses the stand of claim 11, wherein the platform is rotatable with respect to the stem. 


--------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of US 8,740,165 to O’Kasick et al.

Unlike Adams, O’Kasick et al. discloses wherein the front of the base (102, 106) comprises a removable faceplate (no numeral, cash drawer faceplate)and wherein the back of the base comprises a removable faceplate (160). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a removable faceplate to the front and back of the base. The motivation for doing so would be to provide front and back covers for the base.





Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references include a box shaped base and one or more openings in the back side of the box with or without storage space are cited but not relied upon are deemed to be less relevant than the relied upon reference.

US 20130200586
6208505
7593219
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632